Exhibit 32.2 Certification pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley act of 2001. In connection with the QuarterlyReport of AmeriChip International, Inc.(the "Company") on Form10-QSB for theperiodendedAugust 31, 20076, as filed with the Securities and ExchangeCommission on the date hereof (the "Report"),I, Thomas P Schwanitz,Principal Accounting Officer of the Company,certify,pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2001, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:October 18, 2007 /s/ Thomas P Schwanitz Thomas P Schwanitz Principal Financial and Accounting Officer
